DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 to recite at least “…a first parting line through the first ring, the first parting line having a first parting line first segment, a first parting line second segment, and a first parting line third segment extending between the first parting line first segment and the first parting line second segment and connecting the first parting line first segment and the first parting line second segment…” and “…a second parting line through the second ring, the second parting line having a second parting line first segment, a second parting line second segment, and a second parting line third segment extending between the second parting line first segment and the second parting line second segment and connecting the second parting line first segment and the second parting line second segment…”. Examiner introduced the various elements within the illustration of figure 4, as shown herein. 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner respectfully notes that if Applicant were solely focused on the structural aspect of their invention, then maybe a design patent would have been more appropriate than filing a utility patent. Nonetheless, Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2002/0043368 A1 (i.e. Bell et al.).

In regards to claim 1, Bell discloses: An element backup (at least 30, 32, as shown in at least abstract and paragraphs [0032-0040]) comprising: 
a first ring (at least 50) defining an axis (i.e. with respect to the longitudinal axis of the tool and/or wellbore); 
a first parting line through the first ring, the first parting line having a first parting line first segment, a first parting line second segment, and a first parting line third segment extending between the first parting line first segment and the first parting line second segment and connecting the first parting line first segment and the first parting line second segment (as shown in the illustration of figure 4 below);
a second ring (at least 52) defining an axis (i.e. with respect to the longitudinal axis of the tool/wellbore); 
a second parting line through the second ring, the second parting line having a second parting line first segment, a second parting line second segment, and a second parting line third segment extending between the second parting line first segment and the second parting line second segment and connecting the second parting line first segment and the second parting line second segment (as shown in the illustration of figure 4 below); and 
(at least 54, 56, 60) releasably securing the first and second rings to one another (as shown in at least figure 4).


    PNG
    media_image1.png
    1067
    1645
    media_image1.png
    Greyscale


In regards to claim 2, Bell further discloses: wherein at least one of the first and second rings includes a frustoconical surface (as shown in at least figures 1-2 and 4).

In regards to claim 3, Bell further discloses: wherein the frustoconical surface includes an apex and an overhang extending from the apex, the apex having a surface extending at an angle from the frustoconical surface (see at least figures 1-2 which introduces the apex and overhang about the well tool 10).

In regards to claim 4, Bell further discloses: wherein the other of the first and second ring is complementarily nestable with the overhang (as shown in at least figures 1-2).

In regards to claim 5, Bell further discloses: wherein both of the first and second rings include frustoconical surfaces (as shown in at least figures 1-2).

In regards to claim 6, Bell further discloses: wherein the frustoconical surfaces of the first and second rings meet at a point at a radially inward most extent of the first and second rings (as shown in at least figures 1-2).

In regards to claim 7, Bell further discloses: wherein at least one of the first parting line third segment and the second parting line third segment is non-orthogonal to the axis (the plurality of extended segments allow for creating a non-orthogonal figure with respect to the axis; see at least figures 3-4).

In regards to claim 8, Bell further discloses: wherein at least one of the first parting line third segment and the second parting line third segment is circumferentially disposed of the first and second rings (the plurality of extended segment(s) are circumferentially disposed of the first and second rings as shown in at least figures 1-3).

In regards to claim 10, Bell further discloses: wherein at least one of the first parting line third segment and second parting line third segment is non-orthogonal in a (the plurality of extended segments allow for creating a non-orthogonal figure with respect to the radial aspect; see at least figures 1-4).

In regards to claim 11, Bell further discloses: wherein the non-orthogonal radial aspect defines a surface that is parallel to a frustoconical surface of one of the first and second rings of which the third segment is a part (off the face of at least figures 1-2, the parallel surfaces to be radially most outward surface and radially most inward surface).

In regards to claim 12, Bell further discloses: wherein at least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment is radially arranged (figures 1-4 introduce the radial arrangement of the structure when contracted).

In regards to claim 13, Bell further discloses: wherein at least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and third second parting line second segment is non-radially arranged (figures 1-4 introduce the non-radial arrangement of the structure when expanded when perceived from a top/bottom view).

In regards to claim 14, Bell further discloses: wherein at least one of the first and second rings includes a plurality of first segments and a plurality of second segments (as shown in at least figures 3-4).

In regards to claim 17, Bell further discloses: wherein one of the first and second rings includes a recess and the other of the first and second rings includes a protrusion (the first and second rings as shown in at least figures 3-4 introduce the recess comprising of a protrusion such as element 59).

In regards to claim 18, Bell discloses: A borehole seal configuration (as shown in at least figures 3-4) comprising: 
	a mandrel (at least 34); 
	a seal element (at least 28) disposed about the mandrel (as shown in at least figures 1-2); 
	an element backup (at least 30, 32, 50/52) disposed adjacent the seal element (as shown in at least figures 1-2), the element backup being defined in claim 1; 
	a cone (at least 20) disposed adjacent the element backup opposite the seal element (as shown in at least figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2002/0043368 A1 (i.e. Bell et al.) in view of US Patent 9,784,066 (i.e. Branton).

In regards to claim 9, Bell discloses: wherein at least one of the first parting line third segment and second parting line third segment is disposed of the first and second rings (as shown in at least figures 3-4).
	However, Bell appears to be silent in regards to: wherein at least one of the parting line segment is helically disposed of the ring.
	Nonetheless, Branton discloses: wherein at least one of the parting line segment is helically disposed of the ring (at least column 5, line 17- column 6, line 43 and figures 4-6, 17-22, & 23-25 introduces for the backup element(s) ring 60 to comprise of a helical parting line segment thereof).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bell to include the teachings of Branton, by modifying the parting line segment(s) of the ring(s) taught by Bell to include for the parting line segments to be helically disposed of the ring taught by Branton to at least facilitate a substantially complete circumferential seal with a well casing in the plugging of a subterranean well (column 1, lines 14-20).


In regards to claim 15, Bell discloses the interconnection (54, 56).
However, Bell appears to be silent in regards to: wherein the interconnection is shearable.
Nonetheless, Branton discloses: wherein the interconnection is shearable (at least abstract, figures 9-10 and column 6, lines 29-50, introduces the shearing interconnection 45 which hold the two halves of the ring).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bell to include the teachings of Branton, by modifying the interconnection as taught by Bell to include for a shearable interconnection taught by Branton to at least facilitate a substantially complete circumferential seal with a well casing in the plugging of a subterranean well (column 1, lines 14-20).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2002/0043368 A1 (i.e. Bell et al.) in view of US Publication 2014/0190682 A1 (i.e. Greenlee et al.).

In regards to claim 16, Bell discloses: the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment (as disclosed in at least claim 1 above).
a release member at least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment.
Nonetheless, Greenlee discloses: including a release member at least one of the first parting line first segment, the first parting line second segment, the second parting line first segment and the second parting line second segment (at least paragraphs [0044], abstract, and figures 4-5 introduces release members 215 about the segment of the ring 201).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bell to include the teachings of Greenlee, by modifying the ring comprising of segments and parting lines as taught by Bell to include for release members taught by Greenlee for purposes of sealing a well bore (abstract).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2002/0043368 A1 (i.e. Bell et al.) in view of US Patent 9,995,541 B2 (i.e. Wallmeroth et al.).

In regards to claim 19, Bell discloses introduces a backup element (as disclosed in claim 1 above).
However, Bell appears to be silent in regards to: A method for making an element backup as claimed in claim 1 comprising: depositing a layer of material on a 
Nonetheless, Wallmeroth discloses: A method for making an element backup as claimed in claim 1 comprising: depositing a layer of material on a substrate; fusing the layer of material; depositing subsequent layers of material and fusing each layer of material to the next until a completed element backup is formed (at least abstract and claim 1 therein discloses making an element, such as a heat sink, by fusing multiple layers until the heat sink element is made).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bell to include the teachings of Wallmeroth, by modifying the manufacturing of the backup element taught by Bell to include for it to be made layer by layer via a fusion process taught by Wallmeroth for forming an element that can withstand temperatures.

In regards to claim 20, Wallmeroth further discloses wherein the fusing is by applying laser radiation to each layer (at least abstract and claim 1 discusses the fusion process to be by irridating the layers with laser radiation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676